     Case 3:20-cv-01818-MMA-MSB Document 50 Filed 05/03/21 PageID.457 Page 1 of 2

1
2
3                                                     ]
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANE DOE,                                           Case No.: 20cv1818-MMA (MSB)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT MOTION FOR
13    v.                                                  CONTINUANCE OF PRETRIAL
                                                          PROCEEDINGS [ECF NO. 49]
14    CISSY STEELE, et al.,
15                                   Defendants.

16
17
18          On April 30, 2021, the parties filed a “Joint Motion for Continuance of Pretrial
19    Proceedings,” in which they asked the Court to continue the May 7, 2021 Zoom Early
20    Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”) by
21    approximately 60 days so that Defendant Cissy Steele can find counsel who is able to
22    navigate the possibility of criminal investigation and charges that may overlap factually
23    with this case. (ECF No. 49.) The Court finds good cause and GRANTS the parties joint
24    request as follows:
25          1.    The Zoom ENE and CMC are CONTINUED to July 8, 2021, at 9:30 a.m.
26          2.    Confidential ENE Statements are due no later than July 1, 2021.
27          3.    No later than July 1, 2021, counsel for each party shall send an e-mail to
28    the Court at efile_berg@casd.uscourts.gov containing the following:
                                                      1
                                                                                20cv1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 50 Filed 05/03/21 PageID.458 Page 2 of 2

1                  a.      The name and title of each participant, including all parties and
2     party representatives with full settlement authority, claims adjusters for insured
3     defendants, and the primary attorney(s) responsible for the litigation.
4                  b.      An e-mail address for each participant to receive the Zoom video
5     conference invitation.
6                  c.      A telephone number where each participant may be reached so that
7     if technical difficulties arise, the Court will be able to proceed telephonically instead of
8     by video conference. (If counsel prefers all participants of their party on a single
9     conference call, counsel may provide a conference number and appropriate call-in
10    information, including an access code, where all counsel and parties or party
11    representatives for that side may be reached as an alternative to providing individual
12    telephone numbers for each participant.)
13          4.     In preparation for the CMC, the parties must do the following:
14                 a.      Meet and confer pursuant to Fed. R. Civ. P. 26(f) no later than June
15    24, 2021;
16                 b.      File a Joint Discovery Plan no later than July 1, 2021.
17                 c.      Exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no later
18    than July 1, 2021.
19          All orders from the Court’s order setting the initial ENE CMC remain in place
20    unless specifically modified herein.
21          IT IS SO ORDERED.
22    Dated: April 30, 2021
23
24
25
26
27
28
                                                     2
                                                                                     20cv1818-MMA (MSB)
